Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 12/17/2020, claims 1-11 and 13 are cancelled, claims 12 and 14 are amended and claims 15-29 are newly added.
Claims 1-6 and 8-10 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/NL2018/050477 filed on 7/12/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 12/17/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Objection
Claim 14 is objected to for reciting “15” in line 2. It appears this is a typographical error. Correction is required.	

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-22 and 25-29 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably" or “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 23, 24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (Breast feed. Med., 2009, PTO-892), as evidenced by Oliveros et al. (J, Nutr. Biochem., 2016, PTO-892).
Taylor discloses that administration of human milk, to infants, improves intestinal barrier function by decreasing intestinal permeability. (Abstract) Oliveros discloses that human milk comprises 2’-FL and DHA. (p. 24) Hence, the human milk administered by Taylor inherently contain 2’-FL and DHA. Further, human milk is considered to meet the limitations of a “nutritional composition” or “infant formula”.
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 14 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (US 2012/0171165, IDS).
Buck et al. exemplifies a method of increasing the resistance towards movement of large molecules through the infant intestinal barrier (a.k.a. decreased permeability), thereby improving barrier function, by administering a composition comprising 2’-FL. (Example 48) Buck further exemplifies that the compositions comprising 2’-FL are nutritional compositions or infant formulas, that further comprise GOS, ARA and/or DHA. (Examples 1-43)
Accordingly, the instant claims are anticipated by the cited prior art.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15-17 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poroyko et al. (Assoc. Acad. Surg. Soc. Univ. Surg., 2017, PTO-892), as evidenced by Oliveros et al. (J, Nutr. Biochem., 2016, PTO-892), further in view of Konig et al. (Clin. Trans. Gastro., 2016, PTO-892).
Poroyko discloses that human breast milk causes strong protective effect against LPS-mediated intestinal barrier disruption. (Abstract) Oliveros discloses that human milk comprises 2’-FL and DHA. (p. 24) Hence, the human milk administered by Poroyko inherently contain 2’-FL and DHA. Further, human milk is considered to meet the limitations of a “nutritional composition” or “infant formula”.
Poroyko does not teach rotavirus induced intestinal barrier disruption.
Konig et al. discloses that rotavirus causes intestinal barrier disruption by release of surface protein VP8. (Table 1) Konig also discloses that LPS is used to induce intestinal barrier disruption, as a model for pathogen invasion. (pp. 6, 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the LPS induced intestinal barrier disruption of Poroyko is a reasonable model system for the damage caused by a rotaviral infection, as per the teachings of Konig. Thus, it is also reasonable to expect that administration of human milk would be effective to treat intestinal barrier disruption caused by a rotaviral infection.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 12, 14-19, 21, 23, 25, 26 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over McConnell et al. (WO 2017/103850, US 2018/0368460 used as equivalent, IDS).
McConnell discloses a method of treating an infection, viral or bacterial, specifically rotaviral, by modulating the intestinal microbiota, which results in improving intestinal barrier function or treating impaired intestinal barrier function, by administering a composition consisting essentially of LNnT, LNT, 2'-FL, 3'-SL, 6'-SL and either DFL or 3-FL. (¶0016-0019, 0037-0044) McConnell discloses that the subject population is a non-infant, which is defined as a human above the age of 3, which meets the instant limitation of a toddler. (¶0024) McConnell further discloses that the composition may comprise various conventional ingredients, including polyunsaturated fatty acids, prebiotics (e.g. fructooligosaccharides, galactooligosaccharides). (¶0049-0058)
McConnell is not specifically directed towards treating intestinal barrier disruption or improving intestinal barrier integrity. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that McConnell envisioned treating impaired intestinal barrier function or improving intestinal barrier integrity, due to the explicit recitations that said treatment or improvement is a direct result of microbiota modulation.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 20, 24, 27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over McConnell et al. (WO 2017/103850, US 2018/0368460 used as equivalent, IDS), in view of Buck et al. (US 2012/0171165, IDS).
The disclosure of McConnell is referenced as discussed above. McConnell does not teach the specific polyunsaturated fatty acids claimed and does not teach administering to an infant.
Buck et al. exemplifies a method of increasing the resistance towards movement of large molecules through the infant intestinal barrier (a.k.a. decreased permeability), thereby improving barrier function, by administering a composition comprising 2’-FL. (Example 48) Buck further exemplifies that the compositions comprising 2’-FL are nutritional compositions or infant formulas, that further comprise GOS, ARA and/or DHA. (Examples 1-43) Buck further discloses that it has been found that intestinal barrier integrity of an infant, toddler, child, or adult can be significantly improved by administering to the infant, toddler, child, or adult a synbiotic composition including HMOs, prebiotics and probiotics. (¶0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to look to the analogous art of Buck for guidance on specific polyunsaturated fatty acids to use in HMO based compositions (e.g. DHA, ARA), because McConnell is silent on such specifics. It would have been further prima facie obvious that the method of McConnell would be expected to be applicable to infant, toddler, child, or adult based on the teaching of Buck.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12 and 14-29 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-7 and 10 of Stahl et al. (US 11,135,290), in view of Jacobi et al. (World Gastroent., 2013, PTO-892).  Although the conflicting claims are not identical, they are not patentably distinct from each other. Stahl claims a method of treating rotavirus induced diarrhea by administering a composition comprising 2’-fucosyllactose but does not disclose an effect on the intestinal barrier. Jacobi et al. discloses that diarrhea is an acute effect resulting from a rotavirus infection caused in part by the increased permeability of the intestinal barrier. (pp. 5099-5101) Improving intestinal barrier integrity as a means of treating rotavirus induced diarrhea, by administering a composition comprising 2’-fucosyllactose, is an obvious variant of Stahl/Jacobi.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623